Citation Nr: 1528920	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for scleroderma with sclerodactyly and fatigue, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The case was certified to the Board by the Sioux Falls, South Dakota RO.

In February 2011, the Veteran testified at a Decision Review Officer hearing at the RO.

In March and November 2014, the case was remanded for further development.

Although the Veteran noted in a December 2010 VA Form 9 that he wished to testify at a Board Videoconference hearing, in an October 2011 VA Form 9, he indicated that he did not wish to appear at any Board hearing.  Therefore, as there is no other indication that the Veteran still desires a hearing, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

Scleroderma with sclerodactyly and fatigue did not onset during service, or within one year of the Veteran's separation from active duty, and the disorder is not otherwise related to service to include his inservice herbicide exposure.



CONCLUSION OF LAW

Scleroderma with sclerodactyly and fatigue was not incurred or aggravated in service, and scleroderma may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In September 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Pursuant to the Board's March 2014 remand, the AOJ obtained identified treatment records and a VA opinion regarding the etiology of the Veteran's scleroderma with sclerodactyly.  Finding the opinion inadequate, in November 2014 the Board again remanded the appeal.  In February 2015, the AOJ obtained another opinion which fully addressed the issues identified in the November 2014 remand.  The AOJ then readjudicated the claim and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).


Legal Principles and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Scleroderma, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran claims entitlement to service connection for scleroderma with sclerodactyly and contends that it resulted from herbicide exposure while serving in Vietnam.

Service treatment records are negative for complaints or notations of a skin disease at entrance.  An October 1967 service treatment record shows that the Veteran reported a three week history of numerous left forearm lesions.  Following a physical examination the impression was superficial pyoderma.  At a March 1968 separation examination, the Veteran denied a history of skin diseases and, while the examiner noted two scars on the right forearm, skin was otherwise normal.  Scleroderma was not diagnosed inservice, and a review of the postservice record does not show compensably disabling scleroderma within a year of the appellant's separation from active duty.

In June 2010, the Veteran was seen for a VA examination by a nurse practitioner.  The Veteran was noted to have a strong family history of scleroderma, and records dated in 2008 and 2009 from Avera Rheumatology reportedly showed undifferentiated scleroderma.  Following the examination the examiner opined that it was less likely than not that scleroderma was due to herbicide exposure in Vietnam because there is no known relationship between scleroderma and exposure to dioxins in Agent Orange.  In support of this conclusion, the examiner included a number of excerpts from a medical reference regarding the risk factors and possible causes of scleroderma.  In connection with a separate claim of entitlement to service connection for pyoderma, the June 2010 examiner also opined that the in service diagnosis of pyoderma was likely inaccurate because pyoderma is a cutaneus manifestation of an inflammatory bowel disorder, such as Crohn's disease or ulcerative colitis, which the appellant did not have.

At the February 2011 Decision Review Officer hearing, the Veteran reported that he first noticed symptoms of scleroderma immediately before his diagnosis around the summer of 2008.  The Veteran also claimed that because the author of the June 2010 opinion was not an immunologist, he was not qualified to render an opinion and the fact that he referred to pyoderma as related to bowel disease proved his lack of medical competence.

In March 2014, the Board remanded the appeal because, subsequent to the June 2010 opinion, the Veteran submitted evidence indicating that dioxin may damage the autoimmune system and that scleroderma is an autoimmune disease.  The Board directed an examiner to specifically address an article entitled "Potent Immune System Poison: Dioxin."

In a May 2014 VA opinion, after reviewing the claims file, a different nurse practitioner also concluded that it was less likely than not that the Veteran's scleroderma was related to herbicide exposure.  She noted that her review of medical information from the University of Maryland Medical Center, Up-To-Date, and the U.S. National Library of Medicine did not reveal any evidence showing that scleroderma was caused from chemical exposures.  The nurse failed to address the article identified in the March 2014 remand and the Board remanded the appeal again.

In February 2015, a VA physician opined that it was less likely than not that the Veteran's scleroderma was related to service or to herbicide exposure.  The examiner noted that the in service diagnosis of pyoderma was inconsistent with scleroderma and that the service treatment records were otherwise negative for any evidence of skin diseases.  He observed that autoimmune conditions were not found on the VA's list of presumptive medical conditions related to Agent Orange exposure and that the 2010 National Academy of Sciences Report had found inadequate or insufficient evidence to determine any association between herbicide exposure and autoimmune diseases, including scleroderma.  Further, the medical reference Up-to-Date concludes that the etiology of scleroderma is unknown, information from the Mayo Clinic and Johns Hopkins Medical Center indicates that the cause of scleroderma has a hereditary or genetic component, and other medical sources discuss the exact cause as not fully elucidated.

Regarding the article entitled "Potent Immune System Poison: Dioxin," the examiner observed that while that author attempted to quote the Environmental Protection Agency as saying that low dose dioxin exposure in some animals affects the immune system and although the author asserted without support that Taiwanese children who were exposed to dioxin-like chemicals had unusually frequent respiratory infections and ear infections, the article ultimately concluded that the medical implications of the effect of dioxin on human immune systems were unknown.  

The February 2015 VA examiner also considered other information submitted by the Veteran and noted that, of the remaining articles, one was prefaced with a disclaimer stating that the author is not a doctor and that the reason why some veteran benefits are denied has to do with a government conspiracy.  The other articles only pertained to general information about dioxin and health and the Environmental Protection Agency's reassessment of dioxin.

Although the examiner checked a box indicating that he had not reviewed the claims folder, the examiner specifically reported reviewing the service treatment records, service personnel records, enlistment and separation examinations, and VA treatment records.  The examiner added that he reviewed the entire VBMS file which included the private and VA medical records, prior remands and medical examinations.

In an April 2015 statement, the Veteran asserted that because the February 2015 VA examiner indicated that he had not reviewed the claims file, his opinion was inadequate.

After considering all of the evidence of record the Board finds that a preponderance of the evidence is against the claim.  There is no evidence showing - and the Veteran does not contend - that scleroderma began during service or that it was compensably disabling within one year following separation from active duty.  Indeed, the Veteran stated at the Decision Review Officer hearing that he first noticed symptoms right before his diagnosis in 2008, about 40 years after separation from service.  As such, entitlement to service connection is not warranted on these bases.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Veteran, however, claims that scleroderma was caused by his inservice exposure to herbicides.  As his DD-214 reflects that he served in Vietnam the Board concedes that the Veteran was likely exposed to herbicides during service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  While scleroderma is listed as a chronic disease subject to presumptive service connection, it is not a presumptive disease associated with certain herbicide agents under 38 C.F.R. § 3.309(e) (2014).  As such, to prevail on his claim, the Veteran must provide credible medical evidence establishing a nexus between his herbicide exposure and scleroderma.  He has not done so.

The February 2015 review by VA was conducted by a physician.  As such, that examiner is competent to evaluate the relative value of the medical articles the Veteran submitted which purport to establish a link between herbicide exposure and scleroderma.  Significantly, one of these articles concludes that the effect of dioxin on the human immune system is unknown; another warns its readers that the author is not a doctor and alludes to a government conspiracy.  Sources of medical information identified as credible by the February 2015 examiner indicate that the etiology of scleroderma is either unknown or has a hereditary or genetic component.  After thoroughly considering the evidence submitted by the appellant, the February 2015 VA examiner determined that there was no relationship between the Veteran's herbicide exposure and the later onset of his scleroderma.

While the Veteran alleges that the February 2015 VA examiner's notation that he did not review the claims folder completely undermines his opinion, given the examiner's detailed and accurate discussion of the evidence, it is manifest that the examiner reviewed all relevant information.  Indeed, the appellant's claims folder has been converted to an electronic format, and since the examiner indicated that he had reviewed all of the VBMS documents, the notation that he did not review the claims file appears to have been a mistake, perhaps arising from confusion regarding whether a claims file per se can only be a paper claims file.  A review of the VBMS file means that the claims file was reviewed.

As to the Veteran's claim that the June 2010 VA examiner was not competent to render an opinion and his reference to pyoderma as a bowel disease proved such incompetence, the Board disagrees.  Pyoderma gangrenosum is defined as a skin disease that "usually accompanies a systemic disease, especially chronic ulcerative colitis."  Dorland's Illustrated Medical Dictionary, 1551 (30th ed. 2003).  Although the June 2010 and May 2014 VA opinions may have been lacking in certain respects for purposes of deciding the Veteran's appeal, the medical principles cited in those opinions are fundamentally consistent with the February 2015 VA examiner's opinion and therefore tend to support it.  Both nurse practitioners are competent to offer medical opinions.

Finally, the Veteran has submitted no evidence indicating that he has any specialized medical training.  He has not submitted any medical evidence from a health care provider linking his scleroderma to his service let alone to his inservice exposure to herbicides.  Thus, while he is competent to report symptoms related to scleroderma such as skin tightening, offering an opinion regarding the relationship between a complex medical disorder and herbicides is outside the scope of his lay competence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  His lay assertions of a causal nexus between herbicide exposure and scleroderma therefore carry no probative value.

Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for scleroderma with sclerodactyly and fatigue, to include as due to herbicide exposure is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


